 1   Joseph E. Addiego III (CA SBN 169522)
     John D. Freed (CA SBN 261518)
 2   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 3   San Francisco, California 94111
     Telephone:    (415) 276-6500
 4   Facsimile:    (415) 276-6599
     Email:        jakefreed@dwt.com
 5                 joeaddiego@dwt.com

 6   Attorneys for Defendant
     ESSEX PROPERTY TRUST, INC.
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                THE NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN JOSE DIVISION
11

12   ANGELE GIROUX,                                    )   Case No. 16-cv-01722-HSG
                                                       )
13                 Plaintiff,                          )   STIPULATION AND ORDER
                                                       )   REGARDING EXTENSION TO
14          v.                                         )   DEADLINE FOR SUBMISSION OF
                                                       )   STIPULATED JUDGMENT
15   ESSEX PROPERTY TRUST, INC.,                       )
                                                       )
16                 Defendant.                          )
                                                       )
17                                                     )
                                                       )
18                                                     )
                                                       )
19

20

21

22

23

24

25

26

27

28

                                                   1
     STIPULATION RE STIPULATED JUDGMENT DEADLINE
 1          On March 14, 2019, the Court entered its Order Granting Motion for Final Approval of

 2   Class Action Settlement and Granting Motion for Class Counsel Attorneys’ Fees and Costs (“Final

 3   Approval Order”), which directed the parties to file a Stipulated Judgment by March 29, 2019.

 4          On or about March 25, 2019, AllClear, the identity theft protection company that had

 5   committed to provide the additional identity theft protection contemplated in the settlement

 6   approved by the Court, informed Essex it had been acquired by Experian and would not provide

 7   those identity theft protection services. The parties immediately responded, and are negotiating an

 8   extension of coverage with AllClear and to identify a new service provider of identity theft

 9   protection upon the expiration of the AllClear coverage.

10          In order to give the parties time to complete this process and submit a proposal to the Court

11   to address this unanticipated issue, the parties respectfully request that the Court continue the

12   March 29, 2019 deadline to submit the Stipulated Judgment for two weeks, until April 12, 2019.

13

14          IT IS SO STIPULATED.

15

16          DATED: April 1, 2019
                                               DAVIS WRIGHT TREMAINE LLP
17                                             Joseph E. Addiego III
                                               John D. Freed
18
                                               By:/s/ Joseph E. Addiego III
19                                                    Joseph E. Addiego III
20                                             Attorneys for Defendant
                                               ESSEX PROPERTY TRUST, INC.
21

22
                                               STUTHEIT KALIN LLC
23                                             Kyann C. Kalin

24                                             By: /s/ Kyann C. Kalin
                                                       Kyann C. Kalin
25
                                               Attorneys for Plaintiff
26

27

28

                                                       2
     STIPULATION RE STIPULATED JUDGMENT DEADLINE
                                CERTIFICATION OF CONCURRENCE
 1

 2          Pursuant to L.R. 5-1, I hereby attest that Kyann C. Kalin, counsel for Plaintiff Angele

 3   Giroux, has provided his concurrence in the electronic filing of the foregoing document entitled

 4   STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION TO DEADLINE
 5   FOR SUBMISSION OF STIPULATED JUDGMENT
 6
                                                  /s/ Joseph E. Addiego III
 7                                                       Joseph Addiego III

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
     STIPULATION RE STIPULATED JUDGMENT DEADLINE
 1                                               ORDER

 2          Presently before the Court is the parties’ Stipulation [and Proposed Order] Regarding

 3   Extension of the Deadline for Submission of a Stipulated Judgment. The deadline is hereby

 4   extended until April 12, 2019.

 5

 6          IT IS SO ORDERED.

 7   Date: April 1, 2019                         ________________________________
 8                                                   Hon. Haywood S. Gilliam, Jr.
                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    1
     STIPULATION RE STIPULATED JUDGMENT DEADLINE
